Cole, Judge:
This appeal for reappraisement has been limited, by written stipulation filed May 25, 1944, to canned clams packed *4835 ounces to tbe tin, the parties agreeing that such merchandise included in the shipment in question is the same in all material respects as the clams packed 5 ounces to the can which were involved in United States v. Mutual Supply Co. et al. and Mutual Supply Co. et al. v. United States, Reap. Dec. 5950, and that the record therein may be incorporated here.
In the cited case, appraisement was made on the basis of American selling price, section 402 (g) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (g)), pursuant to the provisions of a Presidential proclamation, T. D. 47031, which decreed such basis for appraisement of “clams other than razor clams” to equalize the differences in cost of production between foreign products and like or similar ones of domestic origin.
It is further agreed between the parties that the market conditions and prices in this country, relating to the instant merchandise, were the same, at the time of its exportation, as those established in the incorporated case.
On the stipulated facts, I hold American selling price as defined in section 402 (g), supra, to be the proper basis for appraisement of the merchandise referred to, and that such statutory value is $1 per dozen cans, less per centum cash discount.
The appeal having been abandoned as to all other merchandise, it is dismissed so far as it relates thereto.
Judgment will be rendered accordingly.